Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is taken in response to remarks and amendments filed on 1/25/2022.
Claims 1-5, 7, 9-13, 15, 17-20, 22 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a conversation with Applicant’s attorney Gall Gotfried (Reg. No. 58,333) on 2/23/2022.
Please amend the claims, which was filed on 1/11/2022, as follows:

(Currently Amended) A computer-implemented method comprising:
receiving, by a server system from a computing device, geographic coordinates for a location; 
determining, by the server system, a road segment associated with the location based on the geographic coordinates for the location and based on a direction of movement of the computing device, the road segment comprising a side of a road corresponding to the geographic coordinates and the direction of movement of the computing device; 
determining, by the server system, a plurality of places associated with the road segment associated with the location; 
extracting, by the server system, visual data for each of the plurality of places based on a time of day that the geographic coordinates are received from the computing device by extracting visual data with a date or time that the visual data was captured that corresponds to the time of day that the geographic coordinates were received from the computing device;
generating, by the server system, a plurality of feature values based on the visual data for each of the plurality of places, the feature values comprising: a size of text or a logo in the visual data, a height of visible text in the visual data, a distance from a road of the visible text, road segments from which the visible text in the visual data is visible, a directionality of visibility, [[or]]and a readability of the visible text in the visual data; 
analyzing, by the server system, the plurality of feature values to generate a visibility score for each of the plurality of places, the visibility score indicating the extent to which each place is visible; and 
selecting, by the server system, a best place from the plurality of places based on the visibility scores for each of the plurality of places;
providing an indication of the best place to the computing device, wherein the best place is used in providing directions, providing a meeting location, or instead of a physical address.

8. (Canceled)

9. (Currently Amended) A system comprising: 
a memory that stores instructions; and 
one or more processors configured by the instructions to perform operations comprising:
receiving, from a computing device, geographic coordinates for a location; 
determining a road segment associated with the location based on the geographic coordinates for the location and based on a direction of movement of the computing device, the road segment comprising a side of a road corresponding to the geographic coordinates and the direction of movement of the computing device; 
determining a plurality of places associated with the road segment associated with the location; 
extracting visual data for each of the plurality of places based on a time of day that the geographic coordinates are received from the computing device by extracting visual data with a date or time that the visual data was captured that corresponds to the time of day that the geographic coordinates were received from the computing device; 
generating a plurality of feature values based on the visual data for each of the plurality of places, the feature values comprising: a size of text or a logo in the visual data, a height of visible text in the visual data, a distance from a road of the visible text, road segments from and a readability of the visible text in the visual data; 
analyzing the plurality of feature values to generate a visibility score for each of the plurality of places, the visibility score indicating the extent to which each place is visible; and
selecting a best place from the plurality of places based on the visibility scores for each of the plurality of places; 
providing an indication of the best place to the computing device, wherein the best place is used in providing directions, providing a meeting location, or instead of a physical address.

16. (Canceled)

17. (Currently Amended) A non-transitory machine-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: 
receiving, from a computing device, geographic coordinates for a location; 
determining a road segment associated with the location based on the geographic coordinates for the location and based on a direction of movement of the computing device, the road segment comprising a side of a road corresponding to the geographic coordinates and the direction of movement of the computing device; 
determining a plurality of places associated with the road segment associated with the location; 
extracting visual data for each of the plurality of places based on a time of day that the geographic coordinates are received from the computing device by extracting visual data with a 
generating a plurality of feature values based on the visual data for each of the plurality of places, the feature values comprising: a size of text or a logo in the visual data, a height of visible text in the visual data, a distance from a road of the visible text, road segments from which the visible text in the visual data is visible, a directionality of visibility, [[or]]and a readability of the visible text in the visual data; 
analyzing the plurality of feature values to generate a visibility score for each of the plurality of places, the visibility score indicating the extent to which each place is visible; and
selecting a best place from the plurality of places based on the visibility scores for each of the plurality of places; 
providing an indication of the best place to the computing device, wherein the best place is used in providing directions, providing a meeting location, or instead of a physical address.


Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-5, 7, 9-13, 15, 17-20, 21 are allowed as the prior art of record, the combined teaching of Warren, Rossio, and Chao fails to disclose the features in a particular manner as amended and argued.
An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) and in light of the prior art made of record do not fairly teach or suggest 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        2/28/2022